FILED
                           NOT FOR PUBLICATION
                                                                             JUN 26 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-10190

              Plaintiff-Appellee,                D.C. No. 3:17-cr-00054-HDM-
                                                 VPC
 v.

ANTHONY GRAY,                                    MEMORANDUM*

              Defendant-Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                        Argued and Submitted June 13, 2019
                             San Francisco, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and RAKOFF,** District
Judge.

      Following the denial of his motion to suppress evidence, defendant Anthony

Gray entered a conditional guilty plea to one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), preserving his

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
right to appeal the denial of his motion to suppress. On appeal, Gray contends that

the police lacked probable cause to conduct the search that uncovered the gun. We

hold that the district court correctly found there was probable cause and so affirm.

      On the evening of June 29, 2017, Gray was the passenger in a vehicle that

was driving through downtown Reno, Nevada. Deputy Richard Spaulding of the

Washoe County Sheriff’s Office noticed that the car was operating without

headlights and initiated a traffic stop. Deputy Vincent Gamboa, who was assisting

with the stop, smelled marijuana from inside the car while questioning Gray.

Gamboa asked the driver, Matthew Cannon, who had been “smoking bud” in the

vehicle, but Cannon insisted that there was no marijuana in the car and that neither

he nor Gray had been smoking. Cannon offered to let the officers test himself and

Gray for drugs, but the officers did not do so. Instead, Gamboa called for a drug-

detecting dog, which alerted on the vehicle. The officers then searched the car and

found a handgun in Gray’s backpack, located behind the driver’s seat.

      Gray argues on appeal, as he did before the district court, that because

possession of less than one ounce of marijuana is legal in Nevada, see Nev. Rev.




                                          2
Stat. § 453D.110(1), the officers lacked probable cause to suspect a violation of

state law and so the ensuing search violated the Fourth Amendment.1 We disagree.

      Notwithstanding Nevada’s legalization of possession of a small amount of

marijuana in most instances, Nevada law still makes it a misdemeanor for a person

to “smoke[] or otherwise consume[] marijuana in a public place, . . . or in a moving

vehicle.” Nev. Rev. Stat. § 453D.400(2). The vehicle in this case was moving

before it was stopped by Spaulding and Gamboa. Because Cannon insisted that

neither he nor Gray had been smoking marijuana, even though Gamboa could

smell it, Gamboa “could have reasonably inferred that [Cannon was] lying and that

[his] lies suggested a guilty mind.” District of Columbia v. Wesby, 138 S. Ct. 577,

587 (2018). And once the dog alerted, confirming that the car contained drugs, “the

facts available to [the officers] would warrant a [person] of reasonable caution in

the belief that contraband or evidence of a crime [was] present.” Florida v. Harris,

568 U.S. 237, 244 (2013) (internal quotation marks omitted) (quoting Texas v.

Brown, 460 U.S. 730, 742 (1983) (plurality opinion)). Even if the smell was too



      1
        Although Gray, as a passenger, would not ordinarily be permitted to
challenge the search of the car, see United States v. Pulliam, 405 F.3d 782, 786
(9th Cir. 2005), the Government has never argued, either in the district court or on
appeal, that Gray lacked a reasonable expectation of privacy in the car. The
Government therefore “has waived any objection it might otherwise have had” on
that basis. United States v. Wanless, 882 F.2d 1459, 1463 (9th Cir. 1989).
                                          3
faint to suggest a large quantity of drugs, Cannon’s conduct could reasonably

suggest that either he or Gray had been smoking in a public place or while the

vehicle was in motion, in violation of Nev. Rev. Stat. § 453D.400(2).

      Because the officers had probable cause to suspect a violation of Nevada law

at the time of the search, the district court correctly denied Gray’s suppression

motion.2

      AFFIRMED.




      2
        In light of our conclusion, we do not reach the question of whether the
Government forfeited its alternative argument—that the search could be sustained
based on a suspected violation of federal law—by failing to adequately raise it
before the district court.
                                           4